Citation Nr: 1047785	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-15 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right-sided hearing 
loss.

2.  Entitlement to service connection for left-sided hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a right hand condition, 
including as due to in-service cold injury.

6.  Entitlement to service connection for a left hand condition, 
including as due to in-service cold injury.

7.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).

8.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative arthritis, right knee.

9.  Entitlement to a separate rating for instability related to 
service-connected degenerative arthritis, right knee.

10.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative arthritis, left knee.

11. Entitlement to a separate rating for instability related to 
service-connected degenerative arthritis, left knee.

12.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative disc disease, lumbar 
spine, L5-S1.

13.  Entitlement to an initial compensable disability rating for 
service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2008 and June 2009 rating decisions 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The Veteran's claims of service connection for left-sided hearing 
loss, hypertension, right and left hand conditions, and 
entitlement to higher initial ratings for PTSD, degenerative disc 
disease, lumbar spine, L5-S1, and for pes planus, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Right-sided hearing loss had its onset in service.

2.  Tinnitus had its onset in service.

3.  Degenerative arthritis of the right knee is manifested by 
range of motion from 0 to 135 degrees without pain, but also with 
occasional giving way.

4.  Degenerative arthritis of the left knee is manifested by 
range of motion from 0 to 135 degrees without pain, but also with 
occasional giving way.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, right-sided 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for an initial rating in excess of 10 percent 
for degenerative arthritis, right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5260, 5261 (2010).

4.  The criteria for a separate 10 percent rating for slight 
instability of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, DC 5257 
(2010).

5.  The criteria for an initial rating in excess of 10 percent 
for degenerative arthritis, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5260, 5261 (2010).

6.  The criteria for a separate 10 percent rating for slight 
instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, DC 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants service connection for right 
ear hearing loss and tinnitus, which represents complete grants 
of the benefits sought on appeal.  In addition, in October 2010 
testimony before the Board, the Veteran and his representative 
expressly limited his appeal of his claims to higher ratings for 
his right and left knee disabilities to entitlement separate 10 
percent ratings for right and left knee instability.  Because the 
Board in this decision grants the Veteran's claim for separate 10 
percent ratings for mild instability of the right and left knees, 
this decision constitutes a total grant of benefits sought on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, no 
discussion of VA's duty to notify or assist is necessary.

Service Connection

The Veteran is seeking to establish service connection for both 
right-sided hearing loss and tinnitus.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection generally requires 
credible and competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 
253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 
38 U.S.C.A. § 7104(a).  Moreover, the United States Court of 
Appeals for Veterans Claims (Court) has declared that in 
adjudicating a claim, the Board has the responsibility to weigh 
and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Right-Sided Hearing Loss

To establish a current hearing loss disability, there must be 
medical evidence showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  Such evidence exists in this case 
for the right ear.

On the authorized audiological evaluation in December 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
20

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  

Although pure tone thresholds do not meet the criteria for a 
hearing loss disability, the Veteran's speech recognition ability 
of 92 percent does meet the criteria.  He has a right hear 
hearing loss disability.  The question then becomes whether that 
disability is causally connected to his active service.

The Board has reviewed the Veteran's service treatment records 
and notes that there is no showing of right-sided hearing loss 
during the Veteran's period of active service.  The Board points 
out, however, that the absence of in-service evidence of hearing 
loss is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements of 38 
C.F.R. § 3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis for a 
grant of service connection for hearing loss.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).

The Veteran contends that his hearing loss is due to noise 
exposure experienced during his 8 1/2 years in the artillery.  See 
hearing transcript at page 11.  His DD Form 214 does confirm that 
the Veteran's primary specialty while in the active service was 
artillery.  In giving due consideration to the places, types, and 
circumstances of his service, noise exposure is conceded.  38 
U.S.C.A. § 1154(a).

In view of the totality of the evidence, including the Veteran's 
documented in-service specialty and conceded in-service noise 
exposure, his current complaints of bilateral hearing loss and 
contentions that it began during and persisted after service, and 
the December 2007 VA examination findings of record, the Board 
finds that the Veteran's right-sided hearing loss is as likely as 
not due to noise exposure during active service.  Resolving 
reasonable doubt in his favor, the Board finds that the evidence 
supports service connection for bilateral hearing loss.  As such, 
the appeal is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Tinnitus

Service treatment records are silent for any complaints or 
findings of tinnitus.  As noted above, the Board acknowledges 
that the Veteran's in-service duties and primary specialty of 
artillery exposed him to in-service noise exposure over a long 
period of time.

The December 2007 VA audiological examination report confirms 
that the Veteran reported tinnitus, which began in the mid 1980s.  
The examiner noted that the most likely etiology for the 
Veteran's tinnitus was military noise exposure.

Also, at the time of his October 2010 Travel Board hearing, the 
Veteran again reported that his tinnitus began during service and 
also that it has continued ever since.  See hearing transcript at 
page 15.

In view of the totality of the evidence, including the Veteran's 
documented artillery specialty and acknowledged in-service noise 
exposure, his current complaints of tinnitus and contentions that 
it began during and persisted after service, and the December 
2007 VA examination findings of record, the Board finds that 
tinnitus is as likely as not due to noise exposure during active 
service.  Resolving reasonable doubt in his favor, the Board 
finds that the evidence supports service connection for tinnitus.  
As such, the appeal is granted.

Initial Ratings

The Veteran is also seeking an increase in his initial rating for 
both his right and left knee disabilities.  Disability 
evaluations are determined by the application of rating criteria 
set forth in the VA Schedule for Rating Disabilities (38 C.F.R. 
Part 4) based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged." Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required. 
38 C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

For the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.  Arthritis shown by 
X-ray studies is rated based on limitation of motion of the 
affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010.

Traumatic arthritis is rated using DC 5010, which directs that 
the evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  Ratings of the knee and 
leg are found at 38 C.F.R. § 4.71a, DCs 5256 through 5263.  
Separate ratings may also be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of the 
same leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

When, however, the limitation of motion is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or two 
or more minor joint groups, will warrant a rating of 10 percent; 
in the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added under DC 
5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed the Veteran's claims folder in its 
entirety.  The outpatient medical records are devoid of 
information regarding treatment of the knees.  The evidence 
available for review pertinent to the Veteran's knee claims 
includes the December 2007 VA examination report and the October 
2010 hearing transcript.

In December 2007, the Veteran reported to the VA examiner that he 
had pain in both knees, which required the use of a cane for 
walking.  No history of flare-up was reported, and was noted as 
not using a knee brace and not reporting instability at this 
time.  Physical examination revealed normally aligned knees with 
good muscle tone, no swelling, no effusion, and stable ligaments.  
Range of motion was 0 to 135 degrees, bilaterally, with no pain.  
X-rays revealed "mild arthritis." The examiner diagnosed mild 
arthritis of both knees without any instability.

At the time of his October 2010 Travel Board Hearing, the Veteran 
reported that his bilateral knee disability had worsened since 
the December 2007 examination.  See hearing transcript at page 
22.  In particular, the Veteran testified that the limitation of 
motion was not worse, but that his knees both now have pain and 
give out periodically.  In particular, he reported that both 
knees are now manifested by instability in that they give out 
every one to two months.  Id. at page 23.

In order for an increase based upon limitation of motion, the 
evidence must minimally establish that the Veteran's left and/or 
right knee disability is manifested by flexion limited to 30 
degrees (DC 5260), or by extension limited to 15 degrees (DC 
5261).  For VA purposes, normal extension and flexion of the knee 
is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  A range 
of motion measured as 0 to 135 degrees without pain does not meet 
the requirement for an increase under either DC 5260, or DC 5261.  
38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Also, there is no evidence to suggest that either of the 
Veteran's knees is ankylosed, or that there is interference with 
the cartilage, or an impairment of the tibia and fibula, or genu 
recurvatum.  As such, Diagnostic Codes 5256, 5258, 5259, 5262 and 
5263 do not apply to this case.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight instability, a 20 percent rating for 
moderate instability, and a 30 percent rating for severe 
instability.  The words slight, moderate, and severe as used in 
the various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the end 
that its decisions are equitable and just.  38 C.F.R. § 4.6 
(2010).  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

In this case, based on the Veteran's sworn testimony, which the 
Board finds credible, the Board finds that his right and left 
knee disabilities are manifested by mild or slight instability.  
See hearing transcript at page 23.  As a finder of fact, given 
his testimony regarding the frequency of his instability, the 
Board concludes that it is no more than mildly impairing.

A claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257, and evaluation of a 
knee disability under both of those codes does not amount to 
pyramiding.  However, a separate rating must be based on 
additional compensable disability.  38 C.F.R. § 4.14 (2010); 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the 
Veteran's arthritis and its interference with motion, and his 
instability, which is manifested by occasional giving way, are 
separate manifestations of the service-connected right and left 
knee disabilities.  The VA examiner was unable to note the 
instability, but the Veteran is competent and credible to report 
the symptom of left and right knees that give way every one to 
two months.  As such, separate 10 percent ratings for each knee 
for the slight instability are warranted in this case.  The Board 
finds that the Veteran's left and right knee disabilities are 
consistent with non-ligamentous instability and giving way of the 
knee.  Resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that the Veteran is entitled to a 
separate 10 percent rating for slight instability of the left 
knee, and a separate 10 percent rating for slight instability of 
the right knee.  In addressing whether he is entitled to a rating 
higher than 10 percent, the Board finds that he is not, as there 
is no clinical evidence of instability.  A knee that appears 
stable on examination may not be found to equate to moderate 
instability.

The Board notes that a Veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  A Veteran, however, may limit his appeal to a lesser 
benefit.  AB, 6 Vet. App. at 39.  In this case, the Veteran 
testified that if the Board assigned a separate 10 percent rating 
for the knee instability, then his appeal would be fully 
satisfied.  See hearing transcript at page 26.  As the Board is 
granting the precise relief requested by the Veteran, the appeal 
is fully satisfied by way of this grant.  


ORDER

Service connection for right-sided hearing loss is granted.

Service connection for tinnitus is granted.

A rating in excess of 10 percent for degenerative arthritis of 
the right knee is denied.

Subject to the law and regulations governing payment of monetary 
benefits, a separate 10 percent rating for instability of the 
right knee is granted.

A rating in excess of 10 percent for degenerative arthritis of 
the left knee is denied.

Subject to the law and regulations governing payment of monetary 
benefits, a separate 10 percent rating for instability of the 
left knee is granted.


REMAND

Further development of the other issues on appeal is needed prior 
to appellate review.

It appears that the last VA examinations of the Veteran's 
hearing, hands, PTSD, back and feet were in December 2007, three 
years ago, which is considered remote.  Further, at the time of 
his October 2010 hearing, the Veteran provided testimony 
indicating that each of these disabilities has worsened in the 
recent years since the 2007 examinations.  VA's General Counsel 
has stated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required 
to direct a new examination simply because of the passage of 
time, a new examination is appropriate when the claimant asserts 
that the disability in question has undergone an increase in 
severity since the time of the last examination).  As such, the 
Board finds that the examination reports of record are not 
indicative of the current nature and severity of the Veteran's 
claimed disabilities.  The Board finds that a remand is necessary 
to afford the Veteran  new VA examinations with regard to these 
claims in order to provide an accurate assessment of his present 
degree of disability.  

On remand, all updated outpatient treatment records should also 
be obtained and associated with the claims folder.  At present, 
the most recent records available for the Board's review are also 
from 2007, thus, three years worth are missing from the claims 
folder.  38 C.F.R. § 3.159(c)(2) and (4); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (duty to assist may include "the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"). The Veteran also will have the opportunity to submit 
additional medical evidence or authorization for VA to secure 
medical records if he so wishes.

Also, the Board notes that the Veteran has not been afforded a VA 
examination with regard to his claim for service connection for 
hypertension.  In this case, the Veteran has provided testimony 
that he initially began elevated blood pressure readings during 
service, which have continued ever since and culminated in a 
current diagnosis of hypertension.  Based on the elements set 
forth above, the Veteran requires an additional VA examination 
which addresses the Veteran's statements relative to the origin 
of his hypertension and the continuity of his symptomatology 
since service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, the Board notes that the private medical evidence relative 
to the Veteran's hypertension claim does not appear complete.   
In particular, a December 2008 statement from the Veteran's 
private primary care doctor is indicative of treatment for 
hypertension since 1997, which is in close proximity to the 
Veteran's discharge from active service.  Records such as these 
are clearly relevant and important to the adjudication of this 
claim.  Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist 
the Veteran in obtaining relevant private treatment records such 
as these.  This matter must be remanded in order to meet this 
duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a signed authorization to obtain 
records from any private physician holding 
records relevant to the Veteran's claims, 
including but not limited to records from Dr. 
S. showing treatment for hypertension since 
1997 or earlier.  Once authorizations are 
received, request that all such private 
physicians forward a complete copy of 
relevant medical evidence in their possession 
to VA to be associated with the claims 
folder.  Document all attempts to obtain such 
information, as well as any negative 
responses.

2.  Obtain updated, non-duplicative treatment 
records from any VA healthcare facility 
treating the Veteran for his claimed 
disabilities.  Associate all relevant, non-
duplicative records with the claims folder.  
Document all attempts to obtain such 
information, as well as any negative 
responses.

3.  Afford the Veteran a new VA audiological 
examination to determine the nature, extent, 
onset, and etiology of any currently 
diagnosed left-sided hearing loss.  The 
claims folder should be made available and 
reviewed by the examiner.  All indicated 
studies should be performed and all findings 
should be reported in detail, including 
audiological findings to show whether the 
Veteran has a left-sided hearing loss 
disability as defined by VA regulation.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity of 
his left-sided hearing loss since service, 
and opine whether it is at least as likely as 
not that any left-sided hearing loss found to 
be present is related to or had its onset 
during service, and particularly, due to 
noise exposure during the Veteran's lengthy 
service in the artillery.  The rationale for 
all opinions expressed should be provided in 
a legible report.

4.  Afford the Veteran a new VA examination 
to determine the nature, extent, onset, and 
etiology of any orthopedic and/or neurologic 
disability related to the Veteran's right 
and/or left hand.  The claims folder should 
be made available and reviewed by the 
examiner.  All indicated studies should be 
performed and all findings should be reported 
in detail.  The examiner should comment on 
the Veteran's report regarding the onset and 
continuity of his left and right hand 
disability, including numbness and difficulty 
with grip, and opine whether it is at least 
as likely as not that any left and/or right 
hand disability is related to or had its 
onset during service, and particularly, due 
to exposure to cold during service.  The 
rationale for all opinions expressed should 
be provided in a legible report.

5.  Afford the Veteran the appropriate VA 
examination to determine the nature, extent, 
onset, and etiology of any currently 
diagnosed hypertension.  The claims folder 
should be made available and reviewed by the 
examiner.  All indicated studies should be 
performed and all findings should be reported 
in detail.  The examiner should comment on 
the Veteran's report regarding the onset and 
continuity of his hypertension since service, 
and opine whether it is at least as likely as 
not that any currently diagnosed hypertension 
is related to or had its onset during service 
or developed within one year of his discharge 
from service.  The examiner must also state 
whether it is at least as likely as not 
caused or aggravated by any already service-
connected disabilities.  The rationale for 
all opinions expressed should be provided in 
a legible report.

6.  Afford the Veteran a VA examination to 
determine the current severity of his 
service-connected PTSD.  The claims folder 
should be made available and reviewed by the 
examiner.  All indicated studies should be 
performed and all findings should be reported 
in detail.    The examiner should also report 
all pertinent findings and estimate the 
Veteran's Global Assessment of Functional 
(GAF) Scale score.  The rationale for all 
opinions expressed should be provided in a 
legible report.

7.  Afford the Veteran the appropriate VA 
examination to determine the nature, extent 
and severity of his service-connected back 
disability, to include any neurological 
manifestations of that disability.  The 
claims folder should be made available to and 
reviewed by the examiner.  All indicated 
tests, including range of motion studies, 
should be performed.  The examiner should 
express the findings of range of motion 
studies in degrees and in relation to normal 
range of motion, and should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of the 
affected joint.  The examiner must also 
identify any neurological impairment, to 
specifically include lower extremity nerve 
conditions and bowel or bladder problems.  
The examiner should set forth a complete 
rationale for all conclusions in a legible 
report.

8.  Afford the Veteran a VA examination to 
determine the current severity of his 
service-connected bilateral pes planus.  The 
claims folder should be made available and 
reviewed by the examiner.  All indicated 
studies should be performed and all findings 
should be reported in detail.   The rationale 
for all opinions expressed should be provided 
in a legible report.

9.  Readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


